Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Claims 1-11 are presented for examination.

Claim Objections
2.	Claims 4-7 are objected to because of the following informalities:  
As per Claim 4-7, they recites the limitation “perimeter zones” and/or non-perimeter zones. However, it is unclear what the limitation refers. The specification discloses: 
[0019] Furthermore, zones in which the temperature is easily affected by the outside air temperature, solar radiation, and the like are referred to as perimeter zones. Then, zones other than the perimeter zones are referred to as non-perimeter zones. For example, when designing the building, the designer determines respective zones as perimeter zones or non-perimeter zones. For example, the temperature of a zone in which a glass window is provided between the zone and the outside air is easily affected by the outside air temperature, solar radiation, and the like. Thus, the zone is determined as a perimeter zone. In the example shown in FIG. 1, the perimeter zones are indicated by diagonal lines and the non-perimeter zones are indicated in white. Zones that can be perimeter zones are the zones along the outer wall of the building.

Thus, Examiner interprets that any zone in which temperature is easily affected by the outside is “perimeter zones” while any zone other than “perimeter zones” is “non-perimeter zones”. 
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “constraint-condition setting unit” in claim 1-9 and “parameter determination unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5-6 recites the limitation "non-perimeter zone".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
(Step 1) The claims 1 and 11 recite a device/medium comprising a processor or a computer, and therefore is a machine, which is a statutory category of invention. Claim 10 recites steps or acts for creating a thermal model representing temperature changes of zones using numerical expressions including explanatory variables and parameters including setting constraint conditions of the parameters in the thermal model; thus, the claims are to a process, which is one of the statutory categories of invention. 
(Step 2A – Prong One)  The claims 1 and 10-11 recite:  
setting constraint conditions of the parameters in the thermal model (under its broadest reasonable interpretation, mathematical concept as described in the paragraph [0030]-[0035]); and
determining all unknown values of parameters in the thermal model under the constraint conditions (under its broadest reasonable interpretation, mathematical calculation using mathematical technique, i.e. least squares method as described in the paragraph [0030]-[0035]).
Further as per dependent claims 2-9, -2-Application No. 17/013,506Attorney Docket No. 15268.0005-00000the limitation, under its broadest reasonable interpretation, is a mathematical concept that sets input condition of parameters in the numerical expression.
Therefore, the limitations, under its broadest reasonable interpretation, for creating a thermal model representing temperature changes of zones using numerical expressions including explanatory variables and parameters including setting constraint conditions of the parameters in the thermal model which is the abstract idea of mathematical concepts, more particularly mathematical calculations.
(Step 2A – Prong Two: integration into practical application) This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a processor (Claim 1) and a computer-readable recording medium (Claim 11) in a computer which are recited at high level generality and recited so generally that they represent more than mere instruction to apply the judicial exception on a computer (see MPEP 2106.05(f)). The limitation can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(d)). Further, the additional elements of “a processor” and “a computer” do not (1) improve the functioning of a computer or other technology, (2) are not applied with any particular machine (except for generic computer components), (3) do not effect a transformation of a particular article to a different state, and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. These additional elements do not integrate a thermal model representing temperature changes of zones using numerical expressions including explanatory variables and parameters into a practical application because they do no more than implement the mathematical modeling on a computer (see Specification (i. e. [0078]) which merely uses a computer as a tool to perform an abstract idea.
(Step 2B - inventive concept) The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements  “processor”, and “a computer” amount to no more than mere instruction to apply the exception using generic computer components. Mere instructions to apply an exception using generic 







Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 1-2 and 10-11 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Yamamoto et al. (US 20160018124 A1).
As per Claim 1 and 10-11, Yamamoto et al. teaches a thermal model creation device/method/medium (Fig. 2-4) that creates a thermal model representing temperature changes of zones using numerical expressions including explanatory variables and parameters ([0060], [0063], [0069]), the device comprising: 
a constraint-condition setting unit implemented by a processor ([0033], Fig. 3 element 31) and which sets for constraint conditions of the parameters in the thermal model ([0057]-[0058]); and 
a parameter determination unit implemented by the processor ([0033], Fig. 3 element 32 and 33) and which determines all unknown values of parameters in the thermal model under the constraint conditions ([0059] –[0070]).

As per Claim 2, Yamamoto et al. teaches wherein the constraint-condition setting unit sets a constraint condition including either one or both of one or more inequalities representing .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 20160018124 A1), and further in view of Luo et al. (“Building Thermal Network Model and Application to Temperature Regulation”).
Yamamoto et al. teaches most all the instant invention as applied to claims 1-2 and 10-11 above.

Luo et al. teaches wherein the constraint-condition setting unit sets a value of a parameter related to heat transfer between two zones to a fixed value when the two zones are not adjacent (“Non-Connection: If rooms i and j (or ambient environment) are not directly connected, the equivalent heat transfer coefficient is zero. The physical meaning is that there is no direct heat transfer between these regions.” on left column on Page 2192, right column on page 2192)
    PNG
    media_image1.png
    165
    784
    media_image1.png
    Greyscale
).
Yamamoto et al. and Luo et al. are analogous art because they are both related to a building thermal model.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Luo et al. into Yamamoto et al.’s invention to provide a higher fidelity model of building heat consumption (or equivalently cooling load) that uses the distributed sensing and data logging expected to be available, and can account for human habits (Luo et al. : left column on Page 2190).

As per Claim 9, Yamamoto et al. fails to explicitly wherein the constraint-condition setting unit represents a parameter related to heat transfer between two adjacent zones separated 
Luo et al. teaches wherein the constraint-condition setting unit represents a parameter related to heat transfer between two adjacent zones separated by a wall having a door using an explanatory variable taking either one of two values depending on whether the door is in an open state or in a close state, and sets a constraint condition that a value of the parameter when the door is in the open state is equal to or greater than a value of the parameter when the door is in the close state (left column on Page 2192, 
    PNG
    media_image2.png
    368
    360
    media_image2.png
    Greyscale
.


    PNG
    media_image3.png
    165
    784
    media_image3.png
    Greyscale
 right column on page 2192).

8.	Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 20160018124 A1), and further in view of Goyal et al. (“Identification of multi-zone building thermal interaction model from data”).
Yamamoto et al. teaches most all the instant invention as applied to claims 1-2 and 10-11 above.
As per Claim 4, Yamamoto et al. fails to teach explicitly wherein the constraint-condition setting unit sets a value of a predetermined parameter for a non-perimeter zone to a fixed value.
Goyal et al. teaches wherein the constraint-condition setting unit sets a value of a predetermined parameter for a non-perimeter zone to a fixed value (“The section of the building used in the current study has only three rooms that share walls with the outside, and furthermore these walls are north facing, with no direct sunlight incident on them. Therefore, we assume that the solar load in all the zones are 0 at all times.” right column on Page 184). 
Yamamoto et al. and Goyal et al. are analogous art because they are both related to a building thermal model.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been 

As per Claim 5, Yamamoto et al. fails to teach explicitly wherein the constraint-condition setting unit sets a value of a parameter, which is related to a heat effect of solar radiation, for the non-perimeter zone to a fixed value.
Goyal et al. teaches wherein the constraint-condition setting unit sets a value of a parameter, which is related to a heat effect of solar radiation, for the non-perimeter zone to a fixed value (“The section of the building used in the current study has only three rooms that share walls with the outside, and furthermore these walls are north facing, with no direct sunlight incident on them. Therefore, we assume that the solar load in all the zones are 0 at all times.” right column on Page 184).

As per Claim 6, Yamamoto et al. fails to teach explicitly wherein the constraint-condition setting unit sets a value of a parameter related to heat transfer between the non-perimeter zone and outside air to a fixed value.
Goyal et al. teaches wherein the constraint-condition setting unit sets a value of a parameter related to heat transfer between the non-perimeter zone and outside air to a fixed value 

    PNG
    media_image4.png
    295
    334
    media_image4.png
    Greyscale
left column on Page 184, “The section of the building used in the current study has only three rooms that share walls with the outside, and furthermore these walls are north facing, with no direct sunlight incident on them.” right column on Page 184).

9.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 20160018124 A1), and further in view of Motodani et al. (US 20190017721 A1).
Yamamoto et al. teaches most all the instant invention as applied to claims 1-2 and 10-11 above.
As per Claim 7, Yamamoto et al. fails to explicitly wherein the constraint-condition setting unit sets, according to a characteristic of a structure provided between a perimeter zone and outside air, an upper limit value and a lower limit value of a parameter related to heat transfer between the perimeter zone and the outside air.
Motodani et al. teaches wherein the constraint-condition setting unit sets, according to a characteristic of a structure provided between a perimeter zone and outside air, an upper limit 
Yamamoto et al. and Motodani et al. are analogous art because they are both related to a building thermal model.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Motodani et al. into Yamamoto et al.’s invention to provide a modeling system that automatically select parameters, thus it minimizes the number of parameters necessary for estimation (Motodani et al.: [0019]).

10.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 20160018124 A1), and further in view of Huang et al. (“A neural network-based multi-zone modelling approach for predictive control system design in commercial buildings”).
Yamamoto et al. teaches most all the instant invention as applied to claims 1-2 and 10-11 above.
	As per Claim 8, Yamamoto et al. fails to explicitly wherein the constraint-condition setting unit sets a constraint condition that a value of a parameter related to heat transfer between two adjacent zones unseparated by a wall is equal to or greater than a value of a parameter related to heat transfer between two adjacent zones separated by a wall.
Huang et al.  teaches wherein the constraint-condition setting unit sets a constraint condition that a value of a parameter related to heat transfer between two adjacent zones unseparated by a wall is equal to or greater than a value of a parameter related to heat transfer 
Yamamoto et al. and Huang et al. are analogous art because they are both related to a building thermal model.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Huang et al. into Yamamoto et al.’s invention to provide a model with better prediction accuracy and generalization capabilities (Huang et al.: right column on Pg 87).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EUNHEE KIM
Primary Examiner
Art Unit 2127



/EUNHEE KIM/Primary Examiner, Art Unit 2127